DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2-3, 6-20 have been cancelled. Claims 21-22 have been added as new claims. Therefore, Claims 1, 4-5, and 21-22 are still pending in this application.

Request for Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered. 

Response to Arguments/remarks
Applicant’s argument/remarks, on page 9, with respect to objections to the specification have been fully considered but they are not persuasive. Therefore, objections to the specification have been maintained.
	The Applicant argues and states that each of the objected terms has support in the disclosure and points out at paragraphs [0036-0050]. These arguments and/or statements are not persuasive.
While some Taylor series are very well known, the variables used in the equations recited in the original disclosure are undefined. The attachment of meaning to the variables expressed in the equations of the claims or specification, either through definitions in the specification or in the claims themselves, adds necessary clarity to the claims to be able to properly appreciate the metes and bounds of the protected invention. As stated below, the Applicant has provided a plurality of equations with no meaning attached to each variable used. If these variables or equations are very well known as previously stated by the Applicant, the Examiner suggests the Applicant to submit references to teach the meaning of each term.
The Applicant’s statements do not leave the record clear about the intended meaning of each term in the original disclosure.   	
The MPEP in 35 USC 112(a) or recites “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention”. The original disclosure fails this requirement since a plurality of variables/terms recited therein are undefined and thus are not concise, clear or exact. 
Applicant’s argument/remarks, on page 9, with respect to rejections to claim 13 under 35 USC § 112 4th paragraph have been fully considered and they are persuasive since claim 13 was cancelled. Therefore, rejections to the claims under 35 USC § 112 4th paragraph have been cancelled.
Applicant’s argument/remarks, on page 9, with respect to rejections to the claims  1, 4-5, and 21-22 under 35 USC § 112(a) paragraph have been fully considered but  they are not persuasive. Therefore, rejections to the claims under 35 USC § 112(a) have been maintained.
	The Applicant has not provided any evidence or support in the original disclosure or any external evidence such as affidavits, NPL references, personal statement and so on so that the record is clear with respect to each term in the disclosure.     
The amendments overcome the rejections of the claims with respect to rejections to the claims under 35 USC § 101.
Applicant’s argument/remarks, on page 15, with respect to rejections to 1-7 and 13-17 under 35 USC § 102(a) have been fully considered but they are not persuasive. Therefore, rejections to the claims under 35 USC § 102 have been maintained.
	On page 6-7, the Applicant argues that: Applicant submits that Van Peursem fails to teach or suggest the limitations of claims 1; and Van Peursem teaches controlling an industrial process based on a value of a thermophysical property. See claim 5 of Van Peursem. This, however, is not the same as controlling an industrial process based on a determined correct solution of a dynamic equation, as claimed. Applicant submits that the elements of recursively determining the solution until it is
correct, then using this correct solution to control an industrial process are not taught in the Van Peursem reference”.
	The reference Van Peursem teaches the same steps as the instant claimed invention and also teaches a simulation modules and clearly teach that a simulation is repeated until a convergence solution is found based on a range or values/the approximate value (see Col 9 lines 45-52).  
 	Van Peursem used a Taylor equation with a set first-order terms and second set of second order terms. The disclosure discloses an invention that is different because it uses a simple-linear set of first-order terms (see equation 2) and a super-linear set of first-order terms (see equation 4). However, these limitations are not present or positively recited in claims 1, 21, or 22 of the claimed invention.  
	Van Peursem clearly teaches that the simulation module performs a simulation of an industrial process (see Fig. 6 and Van Peursem claims 1-12). After the simulation is performed and based on a found or converged solution, the system controls the operational process based on the solution (see Van Peursem claim 5. Also, see the complete rejection below for more rationale).   	

Specification Objections
The disclosure is objected to because of the following informalities:
 	The specification is unclear with respect to certain variables used in equation 1, 3, and 6. For instance, the variables Xo, X1, T, P, ni, X, and ni,o are not defined in the specification. Xo and X1 seemed to be defined as “independent property value” which represents a property value during a previous time period, and a current independent property value 304, which represents the property value during a current time period”. However, it is unclear if this is referring to a value of the dynamic property such as temperature, pressure or composition or if it is referring to another independent variable that influences the dynamic property. The adjectives used for Xo and X1 have not been used in the state of the art.  It is unclear if the value of capital X in equation 3 is a matrix or vector function, or variable.  
414 (e.g., a simple-linear set of first-order terms)” “a previous rigorously calculated value 414 (e.g., a super-linear approximate set of first-order terms)”, and [0049] “a previous rigorously calculated 414 (e.g. yo). Therefore, the term previous rigorously calculated value is used to represent an Y0 value, a simple-linear set of first-order terms, and a super-linear approximate set of first-order terms. The specification also recites in [0039] “the first and second terms of Equation 1 are equivalent to a basic linear first-order Taylor series expansion of the property and the third and fourth terms of Equation 1 are equivalent to a second-order derivative of the Taylor series expansion. Therefore, the specification is unclear and contradictory. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites “…simulating, using a simulation module, an  industrial process, the industrial process using a dynamic equation representing a dynamic property of the  industrial process, a status of the dynamic property being at least an initialized status, the dynamic property corresponding to at least one of temperature, pressure, and composition;
	performing, using a local module, a first order series expansion of the dynamic equation, and determining a super-linear approximate value of the dynamic property,
	wherein the super-linear approximate value is based at least in part on only first-order derivatives of a series expansion of the dynamic equation and is automatically updated over the continuous process;
	determining, using the simulation module, a solution for the dynamic equation based at least in part on the super-linear approximate value, the determination of the solution comprising:
	determining an error value between at least two terms of the first-order series expansion; and
	updating the super-linear approximate value with a rigorous value when the determined error value is greater than a predetermined value;
repeating said determining a solution and updating steps until the simulation module determines that the super-linear approximate value has converged upon a correct solution…”.
	The claims require a simulation of a process using a dynamic equation and finding a solution for the dynamic equation based on a super linear approximate value.  The Examiner did not find an explicit definition or example of the dynamic equation representing a dynamic property such as temperature, pressure or composition of the dynamic property of a process. Moreover, there is not a single explanation of how the solution to the dynamic equation is found using the super linear approximate value (hereinafter referred only as the approximate value) or what the solution is. The original published disclosure teaches a solver for solving process models (equations modeling a process). However, the equations (process models) modeling the process are simply not present in the disclosure. Thus, the simulation steps lacks of sufficient disclosure to perform the steps. 
	Fig. 7 teaches that after the approximate values is determined (see Fig.  4 Y1 is the determined approximate value and see step 710), this value is transmitted to the solver (step 712), then a solution is found with the solver (step 714). However, step 714 or the simulation step is not described in the original disclosure. Paragraph [0052] recites “At step 714, simulation module 210 uses the super-linear approximated values to determine a new solution for the values of the variables and repeats the process until simulation module 210 determines that the values of the variables have converged upon a correct solution. In an embodiment, upon completion of step 714, the process advances to step 716 in which simulation device 104 transmits the results to client device 106 and 
 	Furthermore, Fig. 3 teaches the algorithm to find an acceptable approximate value using the Taylor series expansion, and then send this value to the simulation module 210 which calculates a solution. Moreover, the approximate value calculation depends on an previous independent property value 302 (Xo) from current independent property value 304 (X1) (see [0036] “the property values are a previous independent property value 302, which represents the property value during a previous time period, and a current independent property value 304, which represents the property value during a current time period”). However, these two variable have not been defined and it is unclear if they are referring to values of variable different from the dynamic property (pressure, temperature, or composition). Thus, the steps determining a solution for the dynamic equation lacks of sufficient written description to perform the steps.  
	Furthermore, the limitation “determining an error value between at least two terms of the first-order series expansion”	 is found using equation 5 or equation 6. However, the embodiment of the error value of equation 6 lacks of written description since the variables described therein lack of definitions in the disclosure. For instance, the variablesT, To, P, Po, ni, X, and ni,o  in equation 6 are undefined in the in equation 6 is a matrix or vector function, or variable.  
 	Therefore, the claimed subject matter above was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Therefore, the invention as claimed in claim 1 lacks of sufficient support of written description for the claimed limitations above based on the analysis above.   
	As to claim 21, this claim is the non-transitory computer readable storage medium claim corresponding to the method claim 1 and is rejected for the same reasons mutatis mutandis.
 	As to claim 22, this claim is the system claim corresponding to the method claim 1 and is rejected for the same reasons mutatis mutandis.
	The dependent claims 4-5 are rejected for the same reasons mutatis mutandis as the parents claims since they inherit the same deficiencies. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Peursem et al (US 7676352).
 	As per claim 1, Van Peursem teaches a method (see Col 18 claim 5 “computer implemented method of estimating a thermophysical property further comprising automatically controlling, based at least in part on the updated value of the thermophysical property, the operational industrial process or the simulated industrial process”), comprising:
	simulating, using a simulation module, an  industrial process, the industrial process using a dynamic equation representing a dynamic property of the  industrial process, (see Col 9 lines 9-40 “The model generator 502 creates a math model of the flowsheet for input to the solution engine 310. In the exemplary embodiment, the math model is a large set of equations and variables that comprehensively models all or part of the process 101… In what follows it is assumed that the simulation module 340 has initiated simulation of the process 101. In this case the variables of the top-level equations describing the process 101 are assumed to have at least been initialized, although the values of such variables may have not yet converged upon a correct solution of the equations”), a status of the dynamic property being at least an initialized status (see Col 9 lines 35-40 “…In this case the variables of the top-level equations describing the process 101 are assumed to have at least been initialized, although the values of such variables may have not yet converged upon a correct solution of the equations…”; also, see Col 2 lines 61-65 “a first value of the thermophysical property and at least a second order series expansion of derivatives of the thermophysical property are calculated with respect to an initial set of specified values of parameters of a fluid”, thus, an initial set of specified values indicates that the properties values have been initialized), the dynamic property corresponding to at least one of temperature, pressure, and composition (see Col 18 claim 2 “a second order Taylor series expansion in the temperature, pressure, and composition domains”);
	determining, using a local module, a super-linear approximate value of the dynamic property (see Fig. 3 and 6 thermo module 350 determines/generates an approximate value, also, see Col 9 lines 58-61 “When the routine executed by the local thermo module 350 is initially called 610 by the simulation module 350 and
requested to compute the value of a given thermophysical property/approximate value”),
	performing, using a local module, a first order series expansion of the dynamic equation, (see Fig. 6 the approximate value is continuously updated; also, see Col 10 equation 2 the approximate value is based IN PART on first order derivative; also, see Col 17 claim 1 “evaluating, based upon a set of specified values for parameters of the fluid, a first order term of the series expansion and a second order term of the series expansion; automatically updating a value of the thermophysical property when the values of the first order term and the second order term differ by more than a predefined amount”), and determining a super-linear approximate value of the dynamic property (see Fig. 3 and 6 thermo module 350 determines/generates an approximate value, also, see Col 9 lines 58-61 “When the routine executed by the local thermo module 350 is initially called 610 by the simulation module 350 and requested to compute the value of a given thermophysical property/approximate value”), wherein the super-linear approximate value is automatically updated during the industrial process (see Fig. 6 the approximate value is continuously updated; also, see Col 10 equation 2 the approximate value is based IN PART on first order derivative; also, see Col 17 claim 1 “evaluating, based upon a set of specified values for parameters of the fluid, a first order term of the series expansion and a second order term of the series expansion; automatically updating a value of the thermophysical property when the values of the first order term and the second order term differ by more than a predefined amount”);
	determining, using the simulation module, a solution for the dynamic equation based at least in part on the super-linear approximate value, (see Col 9 lines 44-52 “During operation of the simulation module, calls are made to the local flash module 360 and local thermo module 350 in order to obtain values of various properties at identified ones of these network nodes. On the basis of these properties, the simulation module 340 then computes a new solution for the values of the variables characterizing the network nodes. This process is then repeated until the simulation module 340 determines that the values of the nodal variables have converged upon a correct solution”), the determination of the solution comprising:
 	determining an error value between at least two terms of the first-order series expansion (see Fig. 6 an error/deviation is calculated in step 654; also, see Col 17 lines 66-67 to Col 18 lines 1-2 “automatically updating, using the computer system, a value of the thermophysical property when the values of the first order term and the second order term differ by more than a predefined amount”, thus, the first order series expansion includes two terms such as the first order and second order terms); and
	 updating the super-linear approximate value with a rigorous value when the determined error value is greater than a predetermined value (also, see Col 17 lines 66-67 to Col 18 lines 1-3 “automatically updating, using the computer system, a
value of the thermophysical property when the values of the first order term and the second order term differ by more than a predefined amount; storing the updated value of the thermophysical property in a processor readable memory”; also, see Fig. 6 the approximate value is updated based on the thermodynamic model; also, see Col 5 lines 20-22 “In the case of the local thermo routine, a unique automatic update strategy driven by the relevant model has resulted insubstantially enhanced simulation performance. The first order terms and second order terms in the series are used to predict the deviation of the model from its initial, or "reference", value, thereby triggering an essentially automatic update of the model”); 
repeating said determining a solution and updating steps until the simulation module determines that the super-linear approximate value has converged upon a  correct solution (see Col 9 lines 35-52 “In what follows it is assumed that the simulation module 340 has initiated simulation of the process 101. In this case the variables of the top-level equations describing the process  101 are assumed to have at least been initialized, although the values of such variables may have not yet converged upon a correct solution of the equations...During operation of the simulation module, calls are made to the local flash module 360 and local thermo module 350 in order to obtain values of various properties at identified ones of these network nodes. On the basis of these properties, the simulation module 340 then computes a new solution for the values of the variables characterizing the network nodes. This process is then repeated until the simulation module 340 determines that the values of the nodal variables have converged upon a correct solution”, the thermos module generated the approximate value until a solution has converged based on the generated approximate values); and
 controlling, by a process controller, one or more devices executing the industrial process based at least in part on the correct solution (see Col 18 claim 5 “automatically controlling, based at least in part on the updated value of the thermophysical property, the operational industrial process or the simulated industrial process”; also, see Col 6 lines 28-33 one or more devices are controlled). 
	As per claim 4, Van Peursem teaches the method of claim 1, Van Peursem further teaches wherein the controlling comprises transmitting data to a process controller, and wherein the transmitted data comprises at least in part the determined solution (see Col 18 claim 1 “displaying, on a display device coupled to the computer system, one or more results of the operational industrial process or simulated industrial process, wherein the one or more results are based at least in part on the updated value”, displaying means transmitting data”; also, see Col 18 claim 6 “providing one or more outputs of the operational industrial process or simulated industrial process as outputs for use by an operator to manually control the operational or  simulated process”).
	As per claim 5, Van Peursem teaches the method of claim 1, Van Peursem further teaches wherein the series expansion comprises a first-order Taylor series expansion in at least one of temperature, pressure, and composition domains (see Col 9 lines 65-67 and Col 10 lines 1-12 equation 2 comprises a Taylor series expansion comprising a first order element in the temperature, pressure and composition domains).
	As to claim 21, this claim is the non-transitory computer readable storage medium claim corresponding to the method claim 1 and is rejected for the same reasons mutatis mutandis.
 	As to claim 22, this claim is the system claim corresponding to the method claim 1 and is rejected for the same reasons mutatis mutandis.

Conclusion
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).

/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117